Citation Nr: 1725013	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-17 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether it was proper to reduce the Veteran's disability rating from 20 percent to 0 percent for right knee instability for the period since October 1, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from April 2004 to August 2006.

This matter is on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  A March 2011 rating decision proposed to reduce the rating of the Veteran's right knee instability from 20 percent to 0 percent. 

2.  The proposed reduction was implemented in a July 2011 rating decision, effective October 1, 2011.

3.  The reduction of the rating of the Veteran's right knee instability from 20 percent to 0 percent is supported by the evidence contained in the record at the time of the reduction.


CONCLUSION OF LAW

The reduction in rating from 20 percent to 0 percent for right knee instability for the period since October 1, 2011, was proper.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2016); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code (DC) 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reduction in Rating

In a December 2008 rating decision, the Veteran was granted service connection for moderate right knee instability with a 20 percent rating under 38 C.F.R. § 4.71a , DC 5257, effective October 28, 2008.  However, this rating decision specifically stated that this disorder was expected to improve, and that a new VA examination would be scheduled for reevaluation in the future. 

As planned, a new examination was performed in March 2011 and, based on this examination, the RO issued a new rating decision in March 2011, proposing to reduce his disability rating to 0 percent.  In a subsequent July 2011 rating decision, the Veteran's rating was reduced to 0 percent, effective October 1, 2011. 

The Veteran has appealed, asserting that the reduction was improper. 

As an initial matter, where a reduction in an evaluation is warranted, and results in a reduction of overall compensation payments, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. Moreover, the Veteran must be notified that he has 60 days to present additional evidence showing that compensation should be continued at the present level and that he has a right to a hearing to present evidence if he wishes.  38 C.F.R. § 3.105(e) (2016). 

Here, the Veteran was sent a letter in July 2011 accompanying the rating decision informing him of the proposed action, the reasons and bases therefore, and presented him with 60 days to present additional evidence and to testify at a hearing before the RO if he so wished.  Therefore, he was properly notified of his rights and given the appropriate time to submit evidence before his rating was reduced on October 1, 2011.  As such, VA met the due process requirements under 38 C.F.R. § 3.105(e) and (i) (2016).

Next, the Board determines that there has been an actual improvement of the Veteran's right knee disability as far as instability is concerned.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  In this regard, when considering whether the reduction itself is warranted by the evidence of record, a rating that has continued for a long period at the same level (five years or more) must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  However, where a rating has been in effect for less than five years, as is the case here, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable.  
Moreover, when the Veteran underwent a VA examination in October 2008, instability was observed to a "moderate" level.  It was this observation that was the basis for his initial 20 percent rating.  However, at his more recent examination in March 2011, no right knee joint instability was observed.  As such, the Board may conclude that actual improvement has been shown since 2008.  

These first two elements having been met, the Board must determine whether the newly-assigned noncompensable rating was the appropriate rating.  As for all service-connected disabilities, the appropriate evaluation is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The Board first considers whether the reduction from 20 percent to 0 percent based on instability or injury to the semilunar cartilage was proper.  In order to warrant a rating in excess of 10 percent for the Veteran's right knee based solely on instability or injury to the semilunar cartilage, the evidence must show:
* Slight symptoms of recurrent subluxation or lateral instability (10 percent under DC 5257).  
* Symptomatic removal of semilunar cartilage (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258);
See 38 C.F.R. § 4.71a.

In this case, the Board determines that the noncompensable rating for the Veteran's right knee based on instability was properly assigned.  Specifically, at his VA examination in March 2011, the Veteran stated that he has worn a knee braces and complained of pain, instability, stiffness, and weakness in his right knee.  He denied any episodes of dislocation or subluxation and indicated that he could stand between 1 to 3 hours and walk 1 to 3 miles.  Upon examination, while he exhibited knee tenderness, he did not have any instability.  Moreover, no meniscus or tendon issues were documented.  Additionally, the Veteran did not experience any problems with most of his activities of daily living, and only experienced mild problems in a few discrete areas.  

Next, there are no other medical records indicating a worsening of the disability since the VA examination.  Therefore, based on the objective clinical evidence, the Board concludes that the Veteran's right knee instability has improved as he does not exhibit recurrent subluxation and lateral instability or an injury to his cartilage and ligaments.  

The Board has also considered the Veteran's statements that his right knee disability should not have been reduced.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of his knee disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  The post-service medical records as a whole provide highly probative evidence against this claim.  

In sum, the Board concludes that the Veteran's right knee disability has improved since the time he was originally granted service connection.  Therefore, the reduction in his rating from 20 percent to 0 percent was based on instability was proper, and the appeal is denied.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, however, the reduction in the Veteran's disability ratings was not prompted by a claim submitted by the Veteran.  Rather, the action was undertaken as a result of a review of medical records and a VA medical examination.  After reviewing the medical evidence, the RO thereafter followed the procedures outlined in 38 C.F.R. § 3.105(e), which included notice requirements specifically relating to reductions of compensation awards, as will be discussed in greater detail below.  Consequently, the notice requirements of the VCAA do not apply.

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with a VA examination.  The Board acknowledges the Veteran's contentions that his March 2011 VA examination was inadequate based upon the tests and procedures performed by the physician.  However, upon review of the examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the VA examination and report are adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The reduction in rating from 20 percent to 0 percent for right knee instability for the period since October 1, 2011, was proper.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


